United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-1109
                                      ___________

Demetrius White,                           *
                                           *
                     Appellant,            * Appeal from the United States
                                           * District Court for the Western
       v.                                  * District of Missouri.
                                           *
Maytag Corporation,                        *      [UNPUBLISHED]
                                           *
                     Appellee.             *
                                      ___________

                                 Submitted: February 14, 2001

                                     Filed: February 23, 2001
                                      ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Demetrius White appeals the district court's order compelling him to accept a
settlement in his employment discrimination lawsuit against Maytag Corporation, and
dismissing the case. Having reviewed the record of the evidentiary hearing, we
conclude the district court's finding that White authorized his attorney to enter into the
settlement agreement at issue is not clearly erroneous. See Mueller v. Guardian Life
Ins. Co., 143 F.3d 414, 416 (8th Cir. 1998) (district court finding plaintiff had given his
attorney express authority to settle case not clearly erroneous in light of district court's
credibility determinations, evidence supporting its findings, and reasonable inferences
drawn from evidence); Turner v. Burlington N. R.R. Co., 771 F.2d 341, 345-46 (8th
Cir. 1985) (once attorney enters into settlement agreement, client seeking to disavow
agreement has the burden of proving the attorney lacked authority to make the
agreement).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-